Case 5:19-mj-00333-STE Document 4 Filed 06/21/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA

VS.

Case Number: M-19-333-STE

JAMES CHRISTOPHER BENVIE Charging District: District of New Mexico

 

 

Defendant

eae aes es i es es aes ese

ORDER APPOINTING COUNSEL

Charging District's Case Number:_CR-19-1715-RB

 

 

The above-named defendant having completed an affidavit as to financial ability to employ counsel,
and upon review, the Court finds:

[X] That the affiant is financially unable to obtain counsel.

Federal Public Defender is appointed to represent the above-named defendant in all futher proceedings

=
x in this District unless and until relieved by order of the Court. Bill Earley

 

Og Federal Public Defender shall forth with furnish the name of a private attorney for appointment to
represent the defendant.

 

g That the defendant is eligible for appointment of counsel, but has income or assets in excess of that needed for
support of defendant and dependents, and therefore:

Oo Defendant will reimburse the government for the cost of providing representation commensurate with
his / her ability to pay as determined by further order of the Court.

 

gl That Defendant is not eligible for appointment of counsel but is entitled to both an immediate hearing
and to the assistance of counsel and therefore,

O The Federal Public Defender is temporarily appointed to represent the defendant for purposes of
initial appearance only.

 

 

=~
Friday, June 21, 2019 Aken r Sar

SHON T. ERWIN
UNITED STATES MAGISTRATE JUDGE

 

Date

SR-O1-2016
